Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1-3, 5-6, 8-16, and 18-19 are allowed.
The following is an examiner’s statement of reasons for allowance: 
No reference or combination of references were uncovered that would anticipate or obviate the claimed generating a snapshot of a virtual machine responsive to determining a priority level satisfies a threshold criterion, as recited in the independent claims as a whole.
Botelho (US 2019/0243683) discloses job self-scheduling and job stealing to improve performance of a distributed job scheduler (abstract).  A request for an on demand snapshot for a virtual machine is identified and a priority is identified (¶ 113).  A listing of jobs to be given the higher priority status may be provided by the end user of the integrated data management and storage system (Id.).
Agarwal (US 2019/0227878) discloses a method of improving disk space by consolidating expired snapshots (abstract).  A distributed semaphore may be used to throttle or limit the number of full image snapshots that are generated and transferred to the archival data source (¶ 124).  If the job fails to allocate from the semaphore, then the job may proceed and upload an incremental snapshot instead of the new full image snapshot (Id.).
However, none of the discovered references anticipate or obviate the claimed generating a snapshot of a virtual machine responsive to determining a priority level satisfies a threshold criterion, as recited in the independent claims as a whole.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JACOB D DASCOMB whose telephone number is (571)272-9993. The examiner can normally be reached M-F 9:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lewis Bullock can be reached on 5712723759. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JACOB D DASCOMB/Primary Examiner, Art Unit 2199